Citation Nr: 0615170	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  05-01 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen a claim of service connection for a ruptured right 
eardrum.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at law


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Lincoln, Nebraska Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO determined that the veteran 
had not submitted new and material evidence in order to 
reopen his claim of service connection for a ruptured right 
eardrum.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's claim requires further development to ensure 
compliance with the notice provisions of the Veteran's Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).

In the context of a claim to reopen, the VCAA requires the VA 
to provide the claimant with notification of the evidence and 
information necessary to reopen the claim, and the evidence 
and information necessary to establish his entitlement to the 
benefit sought by the underlying claim, which, in this case, 
is service connection.  See Kent v. Nicholson, No. 04-181, 
slip op. at 9 (Vet. App. Mar. 31, 2006).  The evidence 
necessary to reopen a previously denied claim must be both 
"new" and "material."  38 U.S.C.A. § 5108; 38 C.F.R. §§ 
3.156, 20.1105.

To be considered material, the evidence must relate to an 
unestablished fact necessary to substantiate the underlying 
claim.   38 C.F.R. § 3.156(a).  The VA must therefore look to 
the bases for the denial in the prior decision and respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements that had 
been found insufficient.  See Kent, slip op. at 10.

In this case, the veteran filed a claim in October 2003 to 
reopen his previously denied claim of service connection for 
a ruptured right eardrum.  That claim had been last denied in 
a Board decision issued November 1996.  Pursuant to 38 C.F.R. 
§ 3.159, the RO sent a VCAA notice letter to the veteran in 
June 2004.  While the letter informed the veteran that he 
must submit evidence to establish the in-service incurrence 
of his ruptured right eardrum, it did not notify him of the 
need to submit evidence of a current disability which had 
been explicitly noted in the Board's 1996 denial.  In 
addition, the letter identified the last final denial of this 
claim as having been in a Board decision in October 1999, 
although the claim was actually last denied in the Board's 
1996 decision.  Finally, in the August 2004 rating decision, 
the RO provided the veteran with the former regulatory 
definition of new and material evidence in 38 C.F.R. 
§ 3.156(a) in effect prior to amendments made in August 2001.  
Since the veteran's application to reopen his claim was 
received in December 2003, after August 29, 2001, the RO 
should have applied the amended version of the regulation in 
adjudicating the claim.  See Kent, No. 04-181, slip op. at 
12-13 (remanding claim where RO provided incorrect regulatory 
definition of new and material evidence and where the content 
of the VCAA notice was otherwise insufficient).

Therefore, to achieve compliance with the VCAA, the RO must 
issue a VCAA notice letter that accurately informs the 
veteran of what would constitute material evidence necessary 
to reopen his claim.

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be sent a VCAA 
letter which provides the notices 
required under the relevant portions of 
the VCAA and its implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, (West 2002); 38 C.F.R. § 3.159.  
The veteran must be notified of the 
evidence and information necessary to 
reopen his claim of service connection 
for a ruptured right eardrum, and the 
evidence and information necessary to 
establish his entitlement to service 
connection.  Regarding his claim to 
reopen, the appellant must be 
instructed to provide new and material 
evidence as defined in 38 C.F.R. 
§ 3.156(a), and that, to be considered 
material, the evidence must relate to 
the in-service incurrence of a ruptured 
right eardrum and a resulting current 
disability.  The veteran must be 
informed as to what information and 
evidence he is expected to provide, and 
what information and evidence the VA 
will seek to provide.  In addition, the 
notice must include an explanation as 
to the information and evidence needed 
to establish a disability rating and 
effective date for the service 
connection claim, as outlined by the 
United States Court of Appeals for 
Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (Vet. App. Mar. 3, 
2006).

2.	After an appropriate period of time, or 
after the veteran indicates that he has 
no further evidence to submit, the 
appellant's claim to reopen his 
previously denied claim of service 
connection for a ruptured right eardrum 
should be readjudicated.  In the event 
that the claim is not resolved to the 
satisfaction of the appellant, he 
should be provided a supplemental 
statement of the case (SSOC) which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  The 
veteran's claim must be readjudicated 
and a SSOC provided regardless of 
whether he submits any additional 
evidence.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





